UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7916



CALVIN G. GRAY,

                                              Plaintiff - Appellant,

          versus

CHARLES R. SMITH, Individually and in his per-
sonal capacity as a private citizen and in his
official capacity as a Prosecutor of Mercer
County, West Virginia,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-95-862-1)


Submitted:   April 15, 1996                 Decided:   April 29, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Calvin G. Gray, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation to dismiss his complaint pursuant

to 28 U.S.C. § 1915(d) (1988). We have reviewed the record and the

district court's opinion accepting the recommendation of the

magistrate judge and find no abuse of discretion and no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Gray v. Smith, No. CA-95-862-1 (S.D.W. Va. Oct. 23, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2